Exhibit 10j.(11)

Rate Schedule TFŸ 2 Service Agreement

Contract: No. 100310

THIS SERVICE AGREEMENT (Agreement) by and between Northwest Pipeline GP
(Transporter) and Northwest Natural Gas Company, (Shipper) restates the Ser vice
Agreement made and entered into on January 12, 1994.

WHEREAS,

A Pursuant to Section 11.4 of the General Terms and Conditions of Transporter’s
FERC Gas Tariff, Transporter-and shipper desire to restate the Service Agreement
dated January 12, 1994 (“Contract 100310”) in the format of Northwest’s,
currently effective Form of Service Agreement and to make certain additional
non-substantive changes, while preserving all pre-existing, substantive
contractual rights.

B The storage redelivery service here under is related to that certain Rate
Schedule SGS-2F service agreement (#100502) I dated January 1, 1998.

C Significant events and previous amendments of Contract 100310 reflected in the
contract restatement include:

1. Shipper originally entered into Contract #100310 pursuant to the provisions
of the approved Joint Offer of Settlement in Docket No. RP93-5-011 which
unbundled the storage and redelivery transportation services, effective April 1,
1994.

2. By Amendment dated May 1, 1999, Shipper’s Contract Demand. Annual contact
Quantity and Monthly Billing Quantity were increased subordinating .3,939 Dths
of primary rights south of the Jackson Prairie Receipts Point to reflect
Shipper’s request of additional storage redelivery transportation capacity
related to a portion of its storage rights under SGS ~2F Storage Service
Agreement (#100502) dated January 1. 1998.

THEREFORE, in consideration of the premises and mutual covenants set forth
herein, Transporter and Shipper agree as follows:

1. Tariff Incorporation. Rate Schedule TF-2’ and the General Terms and
Conditions {GT&C} that apply to Rate Schedule TP~2 , as such may be revised from
time to time in Transporter’s FERC Gas Tariff (Tariff ), are incorporated by
reference as part of this Agreement, except to the extent that any previsions
thereof may be modified by non-conforming provisions herein.

2. Transportation Service Subject to the terms and conditions that apply to
service under this agreement, Transporter agrees to receive, transport; and
deliver natural gas for Shipper, on a firm basis. The Transportation Contract
Demand, the Annual Contract Quantity, the Maximum Daily Quantity at the Primary
Receipt Point, and the Maximum Daily Delivery Obligation at each Primary
Delivery Point are set forth on Exhibit; A.

3. Transportation Rates. Shipper agrees to pay Transporter for all services
rendered under this Agreement at the rates set forth or referenced herein. The
Monthly Billing Quantity for reservation charges is set forth in Exhibit A. The
maximum currently effective rates (Recourse Rates) for Rate Schedule TF-2 set
forth in this statement of Rates in the Tariff, as revised From time to time,
will apply to service here under unless and to the extent that discounted
Recourse Rates or awarded capacity release rates apply as set forth on Exhibit A
or negotiated rates apply as set forth on Exhibit D. Additionally, if applicable
under Section 21 of the GT&C; Shipper agrees to pay Transporter a facility
reimbursement charge as set forth on Exhibit C.

4. Transportation Term. This Agreement becomes effective on the date first set
forth above. The primary term begin date for the transportation service
hereunder is set forth on Exhibit A. This Agreement will remain In full force
and effect through the primary term end date set forth on Exhibit A and, if
Exhibit A indicates that an evergreen provision applies, through the established
evergreen rollover periods therefore until terminated in accordance with the
notice requirements under the applicable evergreen provision.

5. Non-conforming Provisions. All aspects in which this Agreement deviates from
the Tariff. If any are set forth as non-conforming provisions on Exhibit B. If
Exhibit B includes any material non-conforming provisions. Transporter will file
the Agreement with the Federal Energy Regulatory Commission (Commission) and the
effectiveness of such non-conforming provisions will subject the Commission
acceptance of Transporter’s filing of the non-conforming Agreement.

6. Capacity Release. If Shipper is a temporary capacity release Replacement
Shipper, and capacity release conditions, including recall rights, are set forth
on Exhibit A.

7. Exhibit Incorporation. Exhibit A is attached hereto and incorporated as part
of this Agreement. If Exhibits B, C and/or D apply, as noted on Exhibit A to
this Agreement, then such Exhibits also are attached hereto and incorporated as
part of this Agreement.



--------------------------------------------------------------------------------

8. Regulatory Authorization. Transportation service under this Agreement is
authorized pursuant to the commission regulations set forth on Exhibit A.

9 Superseded Agreements. When this agreement takes effect, it supersedes,
cancels and terminates the following agreement(s): Original Firm Redelivery
Transportation Contract dated January 12, 1994 as amended, including Amendment
dated May 1, 1998.

IN WITNESS WHEREOF, Transporter and Shipper have executed this on January 21,
2008.

 

Northwest Natural Gas Company Northwest Pipeline GP By:   /S/ Name:   Randolph
Friedman Title:   Director, Gas Supply By:   /S/ Name:   Jane F. Harrison Title:
  MANAGER NWP MARKETING SERVICES



--------------------------------------------------------------------------------

EXHIBIT A

(Dated January 21. 2002, Effective January 21. 2008

to the

Rate Schedule TF-2 Service Agreement

(Contract No. 100310)

between Northwest Pipeline

and Northwest Natural Gas Company

SERVICE DETAILS

1. Transportation Contract Demand: 13,406 Dth per day

2. Annual Contracts: Quantity: 281, 242 Dc h

3. Monthly Billing Quantity: 771 Dth

4. Primary Receipt Point:

 

Point ID Name

  

Maximum Daily

Quantities {Dth}

235 JACKSON PRAIRIE RECEIPT

   13406

Total

   13406

5. Primary Delivery Point{s}:

 

Point ID Name

   Maximum Daily Delivery
Obligation (Dth)    Delivery
Pressure (psig)

334 NORTH EUGENE

   1365    400

336 SOUTH EUGENE

   1365    400

467 PORTLAND WEST/SCAPPOOSE

   9467    400

Total

   13406   

6. Recourse or Discounted Recourse Transportation Rates:

a. Reservation Charge {per Dth of Monthly Billing Quantity} =

Maximum Ease Tariff Rate

b. Volumetric Charge (per Dth):

Maximum Base Tariff Rate

c. Discount Conditions Consistent with Sect ion 3.3 of Schedule TF-2:

Not Applicable

7. Transportation Term;

a. Primary Term Begin Date:

April 01, 1994

b. Primary Term End Date:

March 31, 2008

c. Evergreen Provision

Yes, grandfathered unilateral evergreen under Sect ion 14.3 of Rat. Schedule
TF-2

8. Regulatory Authorization: 18 CFR 284.223

9. Additional Exhibits:

Exhibit B Yes, dated January 21, 2008

Exhibit C. NO



--------------------------------------------------------------------------------

Exhibit B

(Dated January 21, 2008, Effective January 21, 2008)

to the

Rate Schedule TF -2 Service Agreement

(Contract No. 100308)

Between Northwest Pipeline GP

And Northwest Natural Gas Company

NON-CONFORMING PROVISIONS

The following provision, as reflected in the May 1, 1999 amendment to Contract #
100310, was accepted as non-conforming by the Commission on December 3, 1998 in
Dock No. GT00-07:

Contract 100310 was modified to condition 3.939 Dths of Shipper’s primary rights
through any constraint point south of the Jackson Prairie Point on Exhibit “A”
to have a scheduling priority subordinate to the scheduling priority for any
firm shipper with unconditional primary corridor rights through such constraint.